Citation Nr: 1222567	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-46 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right hip disability, status-post right hip replacement.

2.  Entitlement to service connection for a low back disability, claimed as secondary to right hip disability, status-post right hip replacement.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to January 1989.  He had subsequent army National Guard service, that included active duty from October 1993 to February 1994, and August 1996 to January 1997.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims require additional development.  

The Veteran contends that he cut his right forehead, dislocated his right shoulder and injured his right hip in a 1986 motor vehicle accident.  Specifically, he asserts that when his right knee hit the dashboard, the force pushed his right leg into the articular cartridge of the right hip.  As a result, he later had to have a right hip replacement.  

The Veteran has submitted copies of photos of a military motor vehicle accident scene.  They show a soldier in a stretcher with a bandaged right forehead, along with a military truck with a broken right front windshield.  The Veteran asserts that he is the soldier in the stretcher and that the broken right front windshield corroborates this fact.

A September 2008 VA memorandum states that VA had determined that the Veteran's service medical records for the period from January 1985 to January 1989 were unavailable, all procedures to obtain them had been correctly followed, all efforts to obtain the records had been exhausted, further efforts were futile, and, based on these facts, the records were unavailable.  

In such a situation, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Despite the missing service treatment records, the Veteran's Army National Guard service treatment records provide some relevant findings.  The report of a November 1992 commissioning examination reflects that the Veteran's lower extremities were normal on clinical evaluation and identifies no defects or diagnoses.  A September 2002 private Pre-Op History and Physical reflects that the Veteran had avascular necrosis and was to undergo a total right hip replacement.  The Veteran reported that when he was approximately 19 years old and in the military, a military vehicle sustained a front flat tire and went down a ravine.  The Veteran reported that he dislocated his shoulder, had a knee injury, and could have injured his hip.  An April 2006 Report of Medical History (DD Form 2807-1) provides that the Veteran had a September 2002 right hip replacement secondary to avascular necrosis.  

A June 2009 statement from the September 2002 attending physician relates that the Veteran was involved in a 1986 military accident when he sustained trauma to his right hip and forehead.  The physician states that he did view the photographs of the accident and discussed with the Veteran the mechanism of the injury and the fact that the Veteran had no problems with his hip prior to that injury.  The physician relates the opinion that the Veteran in all probability did sustain enough trauma to his hip that it did affect the articular cartilage, and that damage that subsequently resulted from the injury required him to have a total hip replacement.  He states that it was highly unusual that a 38-year old would need a hip replacement.

The Board finds that the photographs submitted by the Veteran corroborate his current contentions as to the motor vehicle accident.  The Board also finds that the medical history reflected in the September 2002 private Pre-Op History and Physical, which the Veteran provided for the purpose of seeking treatment, corroborates his current contentions as to having incurred a right hip injury during the motor vehicle accident.  

The June 2009 statement from the September 2002 attending physician raises the possibility that the Veteran's right hip replacement is related to active duty.  The Board therefore finds that a remand is necessary in order for the RO to obtain a VA medical opinion on the matter.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any right hip disability that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to express an opinion as to whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's avascular necrosis which resulted in a right hip replacement is related to the 1986 motor vehicle accident. 

If, and only if, the examiner answers that it is at least as likely as not (50 percent or more likelihood) that the Veteran's avascular necrosis is related to the 1986 motor vehicle accident, the examiner is asked to express an opinion as to whether it is at least as likely as not (50 percent or more likelihood) that any current low back disability is the result of, or chronically aggravated by, the Veteran's right hip disability, status-post right hip replacement.

2.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


